Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s election without traverse of Group I (claims 16-19 and 23) in the reply filed on August 4, 2022 is acknowledged. Claims 20-22 and 24-27 are withdrawn from further consideration. 
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because in the most recent abstract filed on May 28, 2020, the abstract recites legal phraseology such as “comprises”. In addition, the phrase “Selected FIG. FIG. 1A” at the end of the abstract should be deleted.  Correction is required.  See MPEP § 608.01(b).
Claims 16-19 and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
On the last line of claim 16, the “clear cylinder that encloses said color changeable unit” is indefinite since it is not clear where this clear cylinder is located in relation to the water absorbing material. Is the clear cylinder in the shape of a ring that contains the color changeable unit adhered to an inside surface thereof? And is the clear cylinder a separate element from the display in the form of a ring that encircles an outer surface of the water absorbing material at a position of the display? The structural relationship between the display, the water absorbing material and the color changeable unit in the soil moisture indicator is not clear. Is the water absorbing material located in the hollow element portion of the display while the clear cylinder (i.e. ring) containing the color changeable unit on an interior surface thereof encircles the water absorbing material inside the display portion of the indicator?  
On line 3 of claim 17, the “uneven element” is indefinite since an element described as “uneven” normally refers to an irregularly formed element or an element having a rough or knobby surface. However, according to the description in the specification, the “uneven element” refers to a step on the inside of the soil moisture indicator located between the hollow structure of the main body unit and the hollow element of the display at which an internal diameter changes. Therefore, the “uneven element” should be recited in claim 17 according to this description given in the specification as there is no support in the specification for any other design or meaning of the “uneven element”. On line 5 of claim 17, the phrase “said uneven element restricts a movement of said color changeable unit” is indefinite since it is not clear from where the color changeable unit is restricted from moving. Does the uneven element restrict a movement of the color changeable unit which surrounds the water absorbing material in the display element of the soil moisture indicator from the display to the main body unit?
On line 4 of claim 18, the phrase “said water absorption opening” should be changed to –said water absorbing opening” so as to use the same terminology as recited in claim 16. 
Claim 19 is indefinite since it recites a water detection unit “that is applied to the soil moisture indicator according to claim 16”, and this implies that claim 19 defines an additional element that can be applied to the soil moisture indicator recited in claim 16. However, claim 19 recites the water detection unit as comprising only a defined selection of elements already recited in the soil moisture indicator of claim 16 so that the intended scope of protection in claim 19 is unclear. It is not clear whether Applicants intend to recite the water detection unit as a separate unit from the soil moisture indicator recited in claim 16 that can be removably placed inside the main body unit and display elements of the soil moisture indicator. It is also not clear that the water detection unit consists of only a water absorbing material and a clear cylinder (i.e. ring) that contains a color changeable unit on an inside surface thereof, wherein the clear cylinder is placed around the water absorbing material so that it encircles the water absorbing material. 
Claim 23 is indefinite since it recites a main body housing “that is applied to the soil moisture indicator according to claim 16”, and this implies that claim 23 defines an additional element that can be applied to the soil moisture indicator recited in claim 16. However, the elements of “said main body unit” and “said display” recited in claim 23 are already recited in the soil moisture indicator of claim 16 so that the intended scope of protection in claim 23 is unclear. It is suggested to amend claim 23 to recite the soil moisture indicator of claim 16 further comprising an apical portion located near the first end of the main body unit. On line 5 of claim 23, the phrase “said apical portion” lacks antecedent basis.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 16, 18-19 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Orihara et al (JP 2015-152341, submitted in the IDS filed on June  2, 2020) in view of Fujimoto (see Microfilm of the specification and drawings annexed to the request of JP Utility Model Application No. 57496/1988 (Laid-open No. 162652/1989), 13 November 1989, submitted in the IDS filed on June 8 2020).
Orihara et al teach of a soil moisture indicator for indicating a moisture content of soil and whether the moisture content is suitable for the adequate growth of a plant. The soil moisture indicator 1 comprises a main body unit 2 that is made of a water blocking material, has a hollow structure, and further comprises a water absorbing opening 21 in a proximity of a first end thereof in a longitudinal direction and an evaporation opening 22 in a proximity of a second end thereof (claim 16). A display part 4 is connected with the second end of the main body unit 2, and the display part 4 comprises a hollow element inside thereof which is visually recognizable (claim 16). The soil moisture indicator 1 also comprises a top end portion 5 located at an opposite end of an end connected with the main body unit 2 among ends of the display part 4 which covers the hollow element of the display part 4 (claim 16). The top end portion 5 contains a second evaporation opening 51 therein (claim 18). The soil moisture indicator 1 taught by Orihara et al also comprises a water absorbing material 6 that fills an inside of the main body unit 2 from the water absorbing opening 21 to the display part 4, an inside of the display part 4, and an inside of the top end portion 5 to the second water evaporation opening 51 (claims 16 and 18). Orihara et al teach that the display part 4 comprises a hollow transparent member, wherein visual recognition of the hollow space inside the display part 4 may be obtained over a perimeter. An interior of the hollow space of the display part 4 is circular, and the surface of this circular hollow interior space is covered with a color changeable unit 7 which changes color depending on a state selected from a group consisting of a water-absorbing state and a dry state (claim 16). Thus, the circular hollow interior space of the display part 4 forms a clear cylinder that encloses the color changeable unit 7 (claim 16). The water absorbing material 6 in the soil moisture indicator 1 fills an inside of the hollow circular interior of the display part 4 so that the color changeable unit 7 located on the surface of the hollow interior surface covers the water absorbing material 6 in the display part 4 (claim 16). See Figure 4 in Orihara et al. A color of the color changeable unit 7 can be visualized from an exterior of the transparent display part 4 so as to determine whether soil in which the soil moisture indicator is inserted is in a water-absorbing state or a dry state. The water absorbing material 6 in the display part 4, the color changeable unit 7 located on the clear hollow interior surface of the display part 4 which forms a clear cylinder, and the clear hollow circular cylinder itself form a water detection unit (claim 19). Orihara et al also teach of a main body housing of the soil moisture indicator 1 which comprises the main body unit 2, the display part 4, and an apical portion 3 where the soil moisture indicator is inserted into a soil sample (claim 23). See Figures 1 and 4, and paragraphs 0001, 0006-0008, 0011-0016, 0020-0021 and 0023-0025 in the English-language translation of Orihara et al. Orihara et al fail to teach that the top end portion 5 of the soil moisture indicator 1 is freely-detachably connected to the display part 4.
Fujimoto also teaches of a soil moisture indicator comprising main body unit 1 having a hollow structure and a water absorbing opening 3 at a first end thereof, a water absorbing material 8 located in the main body unit 1, a color changeable unit 11 located at an upper end of the water absorbing material 8 in a longitudinal direction of the main body unit 1 which changes color according to a water-absorbing state and a dry state, and a top end portion/cap 5 that is freely detachably connected to the main body unit 1. The top end portion 5 contains a transparent display window 7 for viewing a color of the color changeable unit 11. See Figures 1 and 2, and pages 3-4 of the English-language translation of Fujimoto. 
Based upon a combination of Orihara et al and Fujimoto, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a freely-detachable top end portion 5 connected to the display part 4 of the soil moisture indicator taught by Orihara et al since Fujimoto teaches that it is conventional and advantageous to use a freely-detachable top end portion on a soil moisture indicator so that the interior of the soil moisture indicator can be easily assessed, and the water absorbing material can be replaced in the main body unit of the soil moisture indicator if needed. 
Claim 17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims since none of the prior art of record teaches or fairly suggests a soil moisture indicator comprising each of the components recited in claim 16, wherein a color changeable unit is located on an interior surface of a separate clear cylinder, the clear cylinder is placed around a water absorbing material located in a display part of the indicator so as to surround the water absorbing material, and an inner diameter of the display part of the soil moisture indicator is larger than an inner diameter of a main body unit of the indicator so as to form an uneven element or step between the display part and the main body unit which restricts a movement of the color changeable unit located on the clear cylinder from the display part to the main body unit. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Please make note of: Martin who teaches of a plant watering indicator; Ashcroft who teaches of a moisture indicator for potted plant soil; Meyers who teaches of a house plant water content indicator; and Orihara (US 2016/0123867) who teaches of a soil moisture indicator. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAUREEN M WALLENHORST whose telephone number is (571)272-1266. The examiner can normally be reached on Monday-Thursday from 6:30 AM to 4:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander, can be reached at telephone number 571-272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/MAUREEN WALLENHORST/Primary Examiner, Art Unit 1797                                                                                                                                                                                                        August 23, 2022